UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7487



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


HERMAN WOODEN,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Chief
District Judge. (CR-90-18; CA-96-1591-A)


Submitted: December 19, 2003              Decided:   February 3, 2004


Before WIDENER, MICHAEL, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Herman Wooden, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Herman Wooden appeals the district court’s order denying

his motion for post conviction relief and denying reconsideration.

We   have   reviewed   the   record   and   find   no   reversible   error.

Accordingly, although we grant Wooden leave to proceed in forma

pauperis, we affirm the decision of the district court because

Wooden was not entitled to a sentence reduction pursuant to 18

U.S.C. § 3582 (2000) and U.S.S.G. § 1B1.10(a) & (c) (2002).             We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                 AFFIRMED




                                  - 2 -